

115 HR 485 IH: Ensuring Diverse Leadership Act of 2017
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 485IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mrs. Beatty (for herself, Ms. Maxine Waters of California, Mr. Conyers, Mr. David Scott of Georgia, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Reserve Act to require Federal Reserve banks to interview at least one
			 individual reflective of gender diversity and one individual reflective of
			 racial or ethnic diversity when appointing Federal Reserve bank
			 presidents, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Diverse Leadership Act of 2017. 2.Congressional FindingsThe Congress finds that—
 (1)while significant progress has occurred due to the antidiscrimination amendments to the Federal Reserve Act, barriers continue to pose significant obstacles for candidates reflective of gender diversity and racial or ethnic diversity for Federal Reserve bank president positions in the Federal Reserve System;
 (2)the continuing barriers described in paragraph (1) merit the following amendment; (3)Congress has received and reviewed testimony and documentation of the historical lack of gender, racial, and ethnic diversity from numerous sources, including congressional hearings, scientific reports, reports issued by public and private agencies, news stories, and reports of related barriers by organizations and individuals, which show that race-, ethnicity-, and gender-neutral efforts alone are insufficient to address the problem;
 (4)the testimony and documentation described in paragraph (3) demonstrate that barriers across the United States prove problematic for full and fair participation in developing monetary policy by individuals reflective of gender diversity and racial or ethnic diversity; and
 (5)the testimony and documentation described in paragraph (3) provide a strong basis that there is a compelling need for the below amendment to address the historical lack of gender, racial, and ethnic diversity in the Federal Reserve regional bank presidents selection process in the Federal Reserve System.
 3.Federal reserve bank presidentsThe provision designated fifth of the fourth undesignated paragraph of section 4 of the Federal Reserve Act (12 U.S.C. 341) is amended by inserting after employees. the following: In making the appointment of a president, the bank shall interview at least one individual reflective of gender diversity and one individual reflective of racial or ethnic diversity..
		4.Technical adjustments
 (a)American Competitiveness and Workforce Improvement Act of 1998Section 418(b) of the American Competitiveness and Workforce Improvement Act of 1998 (8 U.S.C. 1184 note) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.
 (b)Bretton Woods Agreements ActThe Bretton Woods Agreements Act (22 U.S.C. 286 et seq.) is amended— (1)in section 4(a), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and
 (2)in section 45(a)(1), by striking chairman of the board of Governors and inserting Chair of the Board of Governors. (c)Dodd-Frank Wall Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended by striking Chairman of the Board each place such term appears and inserting Chair of the Board.
 (d)Emergency Economic Stabilization Act of 2008The Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) is amended by striking Chairman of the Board each place such term appears and inserting Chair of the Board. (e)Emergency Loan Guarantee ActSection 2 of the Emergency Loan Guarantee Act (15 U.S.C. 1841) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.
 (f)Emergency Steel Loan Guarantee and Emergency Oil and Gas Act of 1999The Emergency Steel Loan Guarantee and Emergency Oil and Gas Act of 1999 (15 U.S.C. 1841 note) is amended—
 (1)in section 101(e)(2)— (A)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and
 (B)by striking Chairman, and inserting Chair,; and (2)in section 201(d)(2)(B)—
 (A)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and (B)by striking Chairman, and inserting Chair,.
 (g)Farm Credit Act of 1971Section 4.9(d)(1)(C) of the Farm Credit Act of 1971 (12 U.S.C. 2160(d)(1)(C)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.
 (h)Federal Deposit Insurance ActThe Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended by striking Chairman of the Board of Governors each place such term appears and inserting Chair of the Board of Governors. (i)Federal Reserve ActThe Federal Reserve Act (12 U.S.C. 226 et seq.) is amended—
 (1)by striking chairman each place such term appears and inserting chair; (2)by striking Chairman each place such term appears other than in section 11(r)(2)(B) and inserting Chair;
 (3)in section 2, in the sixth undesignated paragraph— (A)in the second sentence, by striking his and inserting the Comptroller of the Currency’s; and
 (B)in the third sentence, by striking his and inserting the director’s; (4)in section 4—
 (A)in the third undesignated paragraph, by striking his office and inserting the Office of the Comptroller of the Currency; (B)in the fourth undesignated paragraph, in the provision designated fifth, by striking his and inserting the person’s;
 (C)in the eighth undesignated paragraph, by striking his and inserting the chair’s; (D)in the seventeenth undesignated paragraph—
 (i)by striking his and inserting the officer’s; and (ii)by striking he and inserting the individual;
 (E)in the twentieth undesignated paragraph— (i)by striking He each place such term appears and inserting The chair;
 (ii)in the third sentence— (I)by striking his and inserting the; and
 (II)by striking he and inserting a comma; and (iii)in the fifth sentence, by striking he and inserting the chair; and
 (F)in the twenty-first undesignated paragraph, by striking his each place such term appears and inserting the agent’s; (5)in section 6, in the second undesignated paragraph, by striking he and inserting the Comptroller of the Currency;
 (6)in section 9A(c)(2)(C), by striking he and inserting the participant; (7)in section 10—
 (A)by striking he each place such term appears and inserting the member; (B)in the second undesignated paragraph. by striking his and inserting the member’s; and
 (C)in the fourth undesignated paragraph— (i)in the second sentence, by striking his and inserting the chair’s;
 (ii)in the fifth sentence, by striking his and inserting the member’s; and (iii)in the sixth sentence, by striking his and inserting the member’s;
 (8)in section 12, by striking his and inserting the member’s; (9)in section 13, in the eleventh undesignated paragraph, by striking his and inserting the assured’s;
 (10)in section 16— (A)by striking he each place such term appears and inserting the agent;
 (B)in the seventh undesignated paragraph— (i)by striking his and inserting the agent’s; and
 (ii)by striking himself and inserting the agent; (C)in the tenth undesignated paragraph, by striking his and inserting the Secretary’s; and
 (D)in the fifteenth undesignated paragraph, by striking his and inserting the agent’s; (11)in section 18, in the eighth undesignated paragraph, by striking he and inserting the Secretary of the Treasury;
 (12)in section 22— (A)in subsection (f), by striking his and inserting the director’s or officer’s; and
 (B)in subsection (g)— (i)in paragraph (1)(D)—
 (I)by striking him and inserting the officer; and (II)by striking he and inserting the officer; and
 (ii)in paragraph (2)(A), by striking him as his and inserting the officer as the officer’s; and (13)in section 25A—
 (A)in the twelfth undesignated paragraph— (i)by striking he each place such term appears and inserting the member; and
 (ii)by striking his and inserting the member’s; (B)in the fourteenth undesignated paragraph, by striking his and inserting the director’s or officer’s; and
 (C)in the twenty-second undesignated paragraph, by striking his each place such term appears and inserting such individual’s. (j)Federal Reserve Reform Act of 1977Section 204(b) of the Federal Reserve Reform Act of 1977 (12 U.S.C. 242 note) is amended by striking Chairman or Vice Chairman of the Board of Governors and inserting Chair or Vice Chair of the Board of Governors.
 (k)Financial Institutions Reform, Recovery, and Enforcement Act of 1989The Financial Institutions Reform, Recovery, and Enforcement Act of 1989 is amended— (1)in section 308 (12 U.S.C. 1463 note)—
 (A)in subsection (a), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and (B)in subsection (c), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors;
 (2)in section 1001(a) (12 U.S.C. 1811 note), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and (3)in section 1205(b)(1)(A) (12 U.S.C. 1818 note)—
 (A)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and (B)by striking Chairman’s and inserting Chair’s.
 (l)Food, Conservation, and Energy Act of 2008Section 13106(a) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 2 note) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.
 (m)Housing and Community Development Act of 1992Section 1313(a)(3) of the Housing and Community Development Act of 1992 (12 U.S.C. 4513(a)(3)) is amended—
 (1)in the heading, by striking chairman and inserting chair; (2)by striking Chairman of the Board of Governors each place such term appears and inserting Chair of the Board of Governors; and
 (3)by striking Chairman regarding and inserting Chair regarding. (n)Inspector General Act of 1978Section 8G of the Inspector General Act of 1978 is amended by striking Chairman of the Board of Governors each place such term appears and inserting Chair of the Board of Governors.
 (o)International Lending Supervision Act of 1983Section 908(b)(3)(C) of the International Lending Supervision Act of 1983 (12 U.S.C. 3907(b)(3)(C)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.
 (p)Neighborhood Reinvestment Corporation ActSection 604(a)(3) of the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8103(a)(3)) is amended by striking Chairman each place it appears and inserting Chair.
 (q)Public Law 93–495Section 202(a)(1) of Public Law 93–495 (12 U.S.C. 2402(a)(1)) is amended— (1)by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and
 (2)by striking his and inserting the Chair’s. (r)Sarbanes-Oxley Act of 2002Section 101(e)(4)(A) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7211(e)(4)(A)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.
 (s)Securities Exchange Act of 1934Section 17A(f)(4)(C) of the Securities Exchange Act of 1934 (15 U.S.C. 78q–1(f)(4)(C)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.
 (t)Title 31Title 31, United States Code, is amended— (1)in section 1344(b)(7), by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors; and
 (2)in section 5318A, by striking Chairman of the Board of Governors each place such term appears and inserting Chair of the Board of Governors. (u)Trade Act of 1974Section 163(b)(3) of the Trade Act of 1974 (19 U.S.C. 2213(b)(3)) is amended by striking Chairman of the Board of Governors and inserting Chair of the Board of Governors.
 (v)Deeming of nameAny reference in a law, regulation, document, paper, or other record of the United States to the Chairman of the Board of Governors of the Federal Reserve System shall be deemed to be a reference to the Chair of the Board of Governors of the Federal Reserve System.
			